                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7       DAVID STEVEN BRAUN,                              Case No. 18-cv-02663-BLF
                                   8                     Plaintiff,
                                                                                            ORDER GRANTING MOTION TO
                                   9              v.                                        DISMISS WITHOUT LEAVE TO
                                                                                            AMEND; DISMISSING CASE WITH
                                  10       GOOGLE, LLC,                                     PREJUDICE
                                  11                     Defendant.                         [Re: ECF 10]
                                  12
Northern District of California
 United States District Court




                                  13            Presently before the Court is Defendant Google, LLC’s motion to dismiss pro se Plaintiff
                                  14   David Steven Braun’s complaint in this action. See Mot., ECF 10. Because res judicata bars
                                  15   Plaintiff’s claims, as discussed below, Google’s motion is GRANTED WITHOUT LEAVE TO
                                  16   AMEND and the action is DISMISSED WITH PREJUDICE.
                                  17       I.   BACKGROUND
                                  18            The relevant background of this case begins in Montana, where Plaintiff David Steven
                                  19   Braun resides. On April 29, 2013, Braun filed an action in the Montana Eighteenth Judicial
                                  20   District Court, Gallatin County against Google, and Google removed the action to the District
                                  21   Court of Montana. See Braun v. Google, Inc., No. 13-cv-00040-SHE (“Montana Case”), ECF 1.1
                                  22   In that case, Plaintiff alleged that he used Google’s search engine and its mail services (Gmail),
                                  23   and that he purchased an android phone (a Google product). See id., ECF 4 (“Mont. Compl.”) at
                                  24   1. He alleged that he used Google’s search engine to look up various things, including the phone
                                  25   numbers and emails for various government facilities. Id. Apparently after conducting a search
                                  26
                                  27   1
                                        The Court may take judicial notice of the filings in the Montana action because they are
                                  28   undisputed matters of public record. See Harris v. Cnty. of Orange, 682 F.3d 1126, 1131–32 (9th
                                       Cir. 2012).
                                   1   for a local government agency and visiting that agency, he “went to a local bar . . . and may have

                                   2   been pored [sic] a questionable drink. Some kind of Mikkie.” Id.; see also id. at 4 (alleging he

                                   3   was “poored [sic] another mikkie” after visiting Washington, D.C. to meet government officials).

                                   4   He also complained that the emails he sent from his Gmail account to various governmental

                                   5   agencies (as well as personal emails) went unreturned by the recipients. He alleged that someone

                                   6   may have stolen his identity, allowing them unauthorized access to his emails. He apparently

                                   7   believed that government agencies were unlawfully accessing his accounts, perhaps via court

                                   8   order. Id. (“It has been used to . . . find out who I’m talking to, including people like us Marshals

                                   9   in federal court houses.”). He allegedly contacted Google several times to remedy this issue,

                                  10   without response. Id. at 2–3. Ultimately, he asked that Google “disclose if there has been any

                                  11   unauthorized access to either my search history or email.” Id. The Montana Court adopted the

                                  12   Magistrate Judge’s report and recommendation to dismiss Plaintiff’s claims with prejudice for
Northern District of California
 United States District Court




                                  13   failure to provide notice to Google and to state a valid claim for relief. See Montana Case, ECF

                                  14   23, 24.

                                  15             On May 7, 2018, Plaintiff filed the instant Complaint against Google. ECF 1. In the

                                  16   Complaint, he describes his use of Google’s products, including Gmail and an Android phone. Id.

                                  17   at 2. He alleges that his email account and cell phone have been improperly accessed, perhaps

                                  18   through forged court orders. Id. He alleges that this information was used to “Mickie and or

                                  19   harass” him and to slander him. Id. He alleges that Google has been unresponsive to his

                                  20   complaints. Id. at 2–3. He also alleges that the local government may be involved in the

                                  21   unauthorized access. Id. at 4. He attaches to his Complaint a plethora of exhibits related to

                                  22   complaints he’s made to local, state, and federal government agencies, as well as records of his

                                  23   interactions with such agencies. Ultimately, he alleges that he believes his “Google searches may

                                  24   have been monitored or accessed for a long time.” Id. at 5. Later, he notes “these issues halve

                                  25   [sic] been around me . . . for many years.” Id. at 8. He then lists twelve “counts” in his

                                  26   Complaint, though they are not legal causes of action, but instead further allegations based on the

                                  27   same or similar events. See id. at 6–7.

                                  28
                                                                                         2
                                   1    II.    LEGAL STANDARD

                                   2           “A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a

                                   3   claim upon which relief can be granted ‘tests the legal sufficiency of a claim.’” Conservation

                                   4   Force v. Salazar, 646 F.3d 1240, 1241–42 (9th Cir. 2011) (quoting Navarro v. Block, 250 F.3d

                                   5   729, 732 (9th Cir. 2001)). When determining whether a claim has been stated, the Court accepts

                                   6   as true all well-pled factual allegations and construes them in the light most favorable to the

                                   7   plaintiff. Reese v. BP Exploration (Alaska) Inc., 643 F.3d 681, 690 (9th Cir. 2011). While a

                                   8   complaint need not contain detailed factual allegations, it “must contain sufficient factual matter,

                                   9   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

                                  10   U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is

                                  11   facially plausible when it “allows the court to draw the reasonable inference that the defendant is

                                  12   liable for the misconduct alleged.” Id.
Northern District of California
 United States District Court




                                  13   III.    DISCUSSION

                                  14           In its motion to dismiss, Google argues that Plaintiff’s Complaint should be dismissed with

                                  15   prejudice because it is barred by res judicata and because it fails to provide notice of the claims

                                  16   against Google under Fed. R. Civ. P. 8(a). See generally Mot. The Court agrees that Plaintiff’s

                                  17   claims are barred by res judicata, and thus need not determine whether Plaintiff’s Complaint states

                                  18   a claim for relief.

                                  19           “The doctrine of res judicata provides that ‘a final judgment on the merits bars further

                                  20   claims by parties or their privies based on the same cause of action.’” In re Schimmels, 127 F.3d

                                  21   875, 881 (9th Cir. 1997) (quoting Montana v. United States, 440 U.S. 147, 153–54 (1979)). Under

                                  22   Federal Rule of Civil Procedure 8(c), res judicata may be raised as an affirmative defense in

                                  23   response to a pleading. To establish the defense of res judicata, a party must prove three elements:

                                  24   “(1) an identity of claims, (2) a final judgment on the merits, and (3) [identity or] privity between

                                  25   parties.” Tahoe–Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning Agency, 322 F.3d 1064, 1077

                                  26   (9th Cir. 2003); see also Blonder-Tongue Labs., Inc. v. Univ. of Ill. Found., 402 U.S. 313 (1971).

                                  27   Although res judicata is a defense, a party may assert it in a motion to dismiss where “the defense

                                  28   raises no disputed issues of fact.” Scott v. Kuhlmann, 746 F.2d 1377, 1378 (9th Cir. 1984).
                                                                                           3
                                   1          All three requirements for res judicata are met here. First, there is an identity of claims.

                                   2   “Identity of claims exists when two suits arise from ‘the same transactional nucleus of facts.’”

                                   3   Tahoe, 322 F.3d at 1078 (quoting Stratosphere Litig. L.L.C. v. Grand Casinos, Inc., 298 F.3d

                                   4   1137, 1143 n.3 (9th Cir. 2002)). Even where the second action may raise new claims, “[n]ewly

                                   5   articulated claims based on the same nucleus of facts may still be subject to a res judicata finding

                                   6   if the claims could have been brought in the earlier action.” Id. In addition to determining

                                   7   whether the suits share the same nucleus of facts, courts also look to the following three factors in

                                   8   determining identity of claims: “(1) whether rights or interests established in the prior judgment

                                   9   would be destroyed or impaired by prosecution of the second action; (2) whether substantially the

                                  10   same evidence is presented in the two actions; [and] (3) whether the two suits involve

                                  11   infringement of the same right.” Howard v. City of Coos Bay, 871 F.3d 1032, 1039 (9th Cir.

                                  12   2017) (quoting Harris v. Cty. of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012)). However, the
Northern District of California
 United States District Court




                                  13   nucleus of facts criterion is “the most important.” Harris, 682 F.3d at 1132.

                                  14          Plaintiff’s claims here arise out of the same transactional nucleus of facts. Both complaints

                                  15   contain allegations related to unauthorized access into Plaintiff’s Gmail account and phone, and

                                  16   Google’s alleged failure to appropriately respond. Both complaints discuss the potential role of

                                  17   government agencies in this access and the subsequent use of the information by those agencies to

                                  18   harm Plaintiff, including perhaps to “mickie” him. Likewise, the instant Complaint notes that

                                  19   these problems have been around for quite some time, further connecting these allegations to those

                                  20   in Plaintiff’s 2013 Montana Complaint. These connections are sufficient to demonstrate that the

                                  21   complaints deal with the same nucleus of facts. Moreover, to the extent the three additional

                                  22   factors can be discerned from the Complaint, each weighs in favor of finding the claims identical.

                                  23   Though in his Opposition Plaintiff alleges that new evidence has come to light since his 2013

                                  24   complaint, see Opp. at 3–4, ECF 13, it is unclear how this evidence applies to Google, as the crux

                                  25   of the instant Complaint as to Google is targeted at the unauthorized access of Plaintiff’s

                                  26   account—the same conduct alleged in his 2013 complaint. Even if Plaintiff’s allegedly stolen

                                  27   information has been used in new ways since 2013, the Complaint does not allege that Google is

                                  28
                                                                                         4
                                   1   the one using the information; instead Google’s role is limited to unauthorized access. Thus,

                                   2   given the similarity between the allegations, the Court finds an identity of claims.

                                   3           As to the second criteria for res judicata, the Montana Complaint was dismissed with

                                   4   prejudice, which constitutes a final judgment on the merits. Plaintiff argues that res judicata does

                                   5   not apply because the Montana Court believed “it could not render any Judgment for the Plaintiff

                                   6   due to [a] background check.” Opp. at 2. This is incorrect. The Montana Court entered a final

                                   7   judgment because Plaintiff was unable to state a claim. See Montana Case, ECF 24, 25.

                                   8           Third, and finally, the parties in the actions are identical. Plaintiff does not dispute this

                                   9   fact.

                                  10           Accordingly, Plaintiff’s claims are barred by res judicata. Because amendment would be

                                  11   futile, the case is dismissed with prejudice.

                                  12   IV.     CONCLUSION
Northern District of California
 United States District Court




                                  13           For the foregoing reasons, the motion to dismiss is GRANTED and the case is

                                  14   DISMISSED WITH PREJUDICE.

                                  15

                                  16

                                  17           IT IS SO ORDERED.

                                  18
                                  19   Dated: December 10, 2018

                                  20                                                      ______________________________________
                                                                                          BETH LABSON FREEMAN
                                  21                                                      United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           5
